06/17/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 20-0171



                                 No. OP 20-0171

 VOLKSWAGEN AKTIENGESELLSCHAFT D/B/A VOLKSWAGEN GROUP
 AND/OR VOLKSWAGEN AG, AUDI AG, VOLKSWAGEN GROUP OF
 AMERICA,INC., VOLKSWAGEN GROUP OF AMERICA CHATTANOOGA
 OPERATIONS,LLC, AUDI OF AMERICA,LLC, DR.ING. H.C. F.
 PORSCHE D/B/A PORSCHE AG,AND PORSCHE CARS NORTH                      FILED
 AMERICA,INC.,
                                                                       JUN 1 7 2020
                                       Petitioners,
                                                                     Bowen Greenwood
 v.                                                                Clerk of Supreme Court
                                                                      State nf Montana


 MONTANA FIRST JUDICIAL DISTRICT COURT,LEWIS AND CLARK
 COUNTY,THE HONORABLE JAMES P. REYNOLDS,DISTRICT JUDGE,

                                      Respondent.

                                    ORDER


      Petitioners have filed a motion seeking leave for the parties to file

supplemental briefs regarding the Ninth Circuit's opinion in In re Volkswagen

"Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig.,              F.3d         ,

2020 WL 2832121 (9th Cir. June 1, 2020)("Counties II"). Respondent Montana

Department of Environmental. Quality("DET)does not oppose the motion. Good

cause appearing therefor,

      IT IS ORDERED that Petitioners shall file a supplemental brief of no more

than five pages addressing the Ninth Circuit's opinion in Counties II on or before
June 25, 2020, and DEQ shall file its response brief of no more than five pages on

or before July 10, 2020.

            DATED this 1(--
                         ei? day of June, 2020.

                                       For the Court,


                                       By